Citation Nr: 0825206	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a vision disorder, 
claimed as blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 2005 the Board remanded this case for additional 
development and the case has since been returned to the 
Board.  The only issue currently in appellate status before 
the Board is service-connection for a vision disorder, 
claimed as blurred vision.


FINDING OF FACT

The veteran's blurred vision is not etiologically related to 
disease or injury during his military service and has been 
attributed to amblyopia and refractive error, which are 
developmental defects.


CONCLUSION OF LAW

The veteran's vision disorder, claimed as blurred vision, was 
not incurred or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that congenital or developmental 
defects, such as refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c)

History and Analysis

The veteran contends that his vision disorder, claimed as 
blurred vision, is the result of injury incurred in an April 
1970 vehicular accident while stationed in the Republic of 
Vietnam.  His service treatment records document that the 
veteran sustained a laceration to the scalp and a fracture of 
the right clavicle.  The records are silent as to any vision 
complaints as a result of the accident.  The veteran's 
service records also included a September 1969 entrance 
report of medical history which documented reports of wearing 
eye glasses.  In addition, a diagnosis of ambylopia was given 
in December 1969.

While the veteran has stated his belief that his vision 
disorder, claimed as blurred vision is due to his military 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Private medical records provided by the veteran show ongoing 
examinations for changes in the prescription of the veteran's 
eye glasses.  No evidence is shown of complaints of, 
treatment for or diagnosis of blurred vision in these 
records.

An October 2003 VA examiner reported that the veteran had no 
visual complaints at the time whatsoever.  The examiner noted 
a history of amblyopia in the left eye and that there was no 
history of glaucoma in the veteran's history.  The diagnoses 
were: hypertension without any ocular involvement, 
degenerative joint disease and amblyopia in the left eye.  In 
addition, during his October 2003 joint exam the veteran 
stated that he has had blurred vision but needs his glasses 
changed and had not seen an optometrist recently.

A July 2007 VA examiner noted that the veteran reported 
complaint of blurry vision for the last ten to 12 years and 
recently underwent cataract extraction with intraocular lens 
placement.  He denied any complications with the surgery but 
stated that he continued to have blurry vision.  The veteran 
is sensitive to light but denied double vision, floaters and 
flashes of light.  The examiner noted a past medical history 
of borderline diabetes, hypertension and degenerative joint 
disease.  The examiner diagnosed hypertension without any 
ocular involvement, amblyopia, presbyopia and pseudophakia.  
The examiner stated there was no clear reason why the veteran 
had blurry vision, as the cornea is clear and there was no 
opacification on the intraocular lens.  The veteran has a 
history of amblyopia which would be an identifiable reason 
for blurry vision.  In addition, the veteran has presbyopia, 
which is expected in a patient who is 56 years old.

A February 2008 VA examiner noted that the veteran reported 
exposure to Agent Orange during the Vietnam War and that the 
veteran has a history of amblyopia in the left eye.  The 
veteran also reported he has never had good vision and that 
the cataract surgery did not improve his vision.  The 
examiner reviewed the veteran's entire claims file.  His 
diagnosis was amblyopia, PCIOL and refractive error.  The 
examiner went on to opine that given the patient's normal eye 
exam he believed that the amblyopia was the major source of 
his vision complaints.  He doubts that it would have worsened 
during his military service and that specifically it is a 
developmental condition rather than congenital and is 
secondary, usually, to a lazy eye during childhood.  He also 
stated that the PCIOL looked good and was doubtful to be a 
source of vision loss.  Further, the refractive error was 
noted as another developmental condition, although the 
refractive power and axis of the eye does change during 
someone's life.  The examiner opined that it is doubtful that 
military service would impact the veteran's refractive error.  

With respect to this claim, it is acknowledged that a 
contemporaneous diagnosis of amblyopia in the left eye is in 
effect, as demonstrated in the October 2003, July 2007 and 
February 2008 VA examination reports.  The service medical 
records include a September 1969 entrance report of medical 
history, which documents the veteran's report that he wears, 
or has worn, reading glasses.  Thus, at the time of entrance, 
the veteran apparently had a vision problem of some type, but 
not specifically noted then, as the September 1969 entrance 
medical examination report does not document a clinical 
finding as to defective vision or other eye abnormality.   In 
December 1969, however, the veteran was diagnosed with 
ambylopia.  The service medical records also include 
eyeglasses prescription records.

While the veteran has not explicitly claimed entitlement to 
service connection for amblyopia, his allegation as to 
"blurry vision" - which appears to be a symptom or 
manifestation as opposed to a diagnosis - is apparently 
associated with such vision disorder, as nothing in the 
record reflects a diagnosis of any vision or eye disorder 
with this symptom other than amblyopia.  However, the 
February 2008 VA examiner specifically noted that both the 
veteran's amblyopia and refractive error are developmental 
conditions.  VA regulations provide that congenital or 
developmental defects, such as refractive error of the eye 
and amblyopia, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§  3.303(c), 
4.9.  As such, service connection for such disorders is not 
possible as a matter of law.

The record contains no evidence linking the veteran's vision 
disorder, claimed as blurred vision, with service.  Not only 
is there no medical opinion evidence in support of the 
veteran's claim, but there is also medical opinion evidence 
against the veteran's claim.  As noted above, in February 
2008 a VA physician opined that the veteran's vision 
disorder, claimed as blurred vision, was unrelated to his 
military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a vision disorder, claimed as blurred vision, 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in July 2002, before the adverse rating decision that 
is the subject of this appeal.  In March 2006, shortly after 
the Dingess decision was issued by the Court, the veteran was 
given the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
the available records identified by the veteran that he has 
authorized VA to obtain.  The veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a vision disorder, claimed as blurred 
vision, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


